Citation Nr: 0710674	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  99-02 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.  The veteran died in October 1998.  The 
appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied the veteran's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In December 2000, the Board remanded the veteran's claim for 
additional development.  In August 2003, the Board issued a 
decision that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed the Board's August 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2004, the veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion to Remand (Joint 
Motion).  In a September 2004 Order, the Court granted the 
motion and vacated the Board's August 2003 decision that 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and remanded 
the matter to the Board for action consistent with the Joint 
Motion.  In accordance with the Joint Motion, the Board 
remanded the appellant's claim in February 2005 for 
additional development.  The appeal has been returned to the 
Board for further appellate consideration.

FINDINGS OF FACT

1.  The immediate cause of the veteran's death was renal 
failure due to hepatic failure which was the result of 
metastatic esophageal cancer.

2.  At the time of the veteran's death, service connection 
had been established for hypertension, which was evaluated as 
10 percent disabling.  

3.  A preponderance of the medical evidence of record 
indicates that renal failure and esophageal cancer were not 
shown to be incurred in or aggravated by service, and were 
not shown to be etiologically related to the veteran's 
service-connected hypertension.

4.  The probative medical evidence shows that hypertension 
did not cause or substantially and materially contribute to 
cause the veteran's death nor did it render the veteran 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1101, 1110, 1116, 1131, 1133, 1310, 5107 (West 2002 & West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
February 2001 and December 2001 letters from VA to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate her claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.  Additionally, an 
October 2006 communication informed the appellant as to the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the claim was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to her.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, his death certificate, 
and reports of private and VA post-service treatment and 
examination.  Additionally, the claims file contains the 
appellant's statements in support of her claim, to include 
testimony at a local RO hearing.  The Board has carefully 
reviewed such statements and testimony and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

Presumptive service connection- herbicide exposure

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2006).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See also Haas v. 
Nicholson,  20 Vet. App. 257 (2006).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).   

Preliminary considerations

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In essence, she 
contends that the veteran's service-connected hypertension 
was a causative or contributing factor in his death.  In this 
regard, she maintains that the veteran's fatal renal failure 
was caused, or substantially or materially contributed to, by 
the debilitating effects of his service-connected 
hypertension.  In addition, she maintains that the veteran's 
esophageal cancer was caused by his exposure to Agent Orange 
during service in Vietnam.  

A review of the veteran's certificate of death reflects that 
he died on October [redacted], 1998 at the age of 49 at a private 
hospital.  The immediate cause of death was renal failure due 
to hepatic failure which was the result of metastatic 
esophageal cancer.  An autopsy was not performed.  

In the interest of clarity, the Board will again review the 
factual background of this case and then analyze the 
appellant's claim and render a decision.

Factual Background

Service medical records reflect that the veteran received 
treatment for hypertension on numerous occasions and that he 
was placed on medication.  A July 1988 retirement examination 
report reflects that the veteran's blood pressure while 
sitting, recumbent and standing was 134/98, 128/90 and 
138/96, respectively.  In the Summary of Defects and 
Diagnoses section of the report, a diagnosis of hypertension 
under treatment was recorded by the examining physician.  In 
a Report of Medical History, also dated in July 1988, the 
veteran indicated that he had, or had had, high or low 
pressure.  The examiner indicated that the veteran had had 
high blood pressure from 1979 to the present, that a five-day 
check had been performed and that the veteran was on 
medication. 

Private and VA treatment reports, dating from June 1989 to 
the date of the veteran's death, are of record.  A VA fee 
basis examination report, dated in March 1992, reflects that 
the veteran reported a history of having been diagnosed with 
hypertension during service, and that he was on a variety of 
medications.  The pertinent impression of well-controlled 
hypertension was recorded by the examiner.  These reports 
also reflect that the veteran was first diagnosed with 
esophageal cancer in October 1997.  A private medical report, 
dated October [redacted], 1998, reflect that the veteran had a 
history which was significant for esophageal cancer, and that 
he had undergone chemotherapy and radiation therapy.  It was 
also indicated that he was status-post an esophagectomy with 
the complication of an empyema in January 1998.  A history of 
hypertension for the previous 29 years was also noted.  On 
October 9, 1998, the veteran was noted to have had symptoms 
of lower extremity swelling, decreased urine output and 
shortness of breath, which had persisted for several weeks 
and which had prompted him to the emergency room.  It was 
noted that the veteran had symptoms of memory loss, 
dizziness, decreased hearing loss, and episodes of vomiting.  
He had not had any loss of consciousness or increased 
somnolence.  

During his hospitalization in October 1998, the veteran had 
acute renal failure, which was noted to have been acutely 
associated with uremia secondary to a neurological 
examination.  The veteran under went a computed axial 
tomography scan (CAT) which demonstrated diffuse metastatic 
lesions throughout his entire liver with no evidence of 
hydronephrosis.  After the CAT scan, it was decided that the 
veteran had had a recurrence of esophageal cancer with 
diffuse metastatic disease which had caused his liver 
dysfunction.  With regard to his kidney function, a 
nephrology consultation was obtained which indicated that the 
veteran was to receive very gentle hydration to improve his 
renal function.  Unfortunately, this did not work, it was 
determined that the veteran would not survive through his 
admission, and he expired.  

In a December 1998 letter to the appellant, P. R., M.D., 
Ph.D., Assistant Professor, Division of Cardiothoracic 
Surgery, at The Ohio State University Medical Center, agreed 
that esophageal cancer did not meet the listed criteria for 
an association between Agent Orange exposure and a disease.  
Dr. R. concluded that there was a relationship between the 
veteran's high blood pressure and his renal failure, and that 
that aspect should be explored further.  

In an April 2001 report, submitted by G. O., M.D., Associate 
Professor of Internal Medicine, at The Ohio State University 
Medical Center, Dr. O. indicated that he had treated the 
veteran during his terminal hospitalization in October 1998.  
Dr. O. related that when the veteran was admitted to the 
hospital on October 9, 1998, he had lower extremity swelling, 
decreased urine output, shortness of breath and acute renal 
failure.  Dr. O. indicated that after an evaluation of the 
veteran, it was the opinion of the examining physicians that 
the veteran's acute renal failure was related to pre-renal 
azotemia and volume depletion.  Regarding the nature of the 
cause of the veteran's fatal renal failure, Dr. O. indicated 
that he was unable to make a more definitive diagnosis.  It 
was noted that the veteran did not suffer from any 
hypertension during his hospitalization.  In fact, it was 
noted that the veteran was somewhat hypotensive, perhaps 
related to sepsis.  Dr. O. further reported that although he 
did not see any direct evidence that the veteran's 
hypertension caused the acute renal decompensation, it was 
opined that since the veteran had a 30 year history of 
hypertension, that such would have likely have led to 
hypertensive damage to his kidneys.  Therefore, it was the 
opinion of Dr. O. that it was likely the veteran's 
hypertension may have contributed to the acute renal failure, 
although it was not the proximate cause.  Dr. O. further 
noted that the veteran's episode of acute renal failure was 
related to volume depletion, sepsis, and non-steroidal anti-
inflammatory drug use.  In summary, Dr. O. concluded that 
although the hypertension clearly did not immediately cause 
his acute renal decompensation, it was "medically likely" 
that it contributed to a propensity for his kidney to develop 
damage.  

In March 2003, pursuant to the RO's request in January 2003 
for an opinion by a genitourinary specialist with respect to 
the appellant's claim, a review of the claims file was 
undertaken and the requested medical opinion was provided by 
a private physician.  The physician indicated that the 
veteran's file had been reviewed.  It was the opinion of the 
examining physician that the veteran's hypertension did not 
contribute substantially or materially to the veteran's 
death.  In reaching the foregoing conclusion, the physician 
opined that a review of the claims file reflects that the 
veteran had a relative normal creatine of 0.8 at the time of 
discharge for an October 1997 hospitalization.  At that time, 
the veteran had acute renal failure secondary to dehydration 
(his creatine was 6.2).  The examiner further indicated that 
the veteran's acute renal failure at the time of his death 
was associated with uremia and liver dysfunction secondary to 
metastatic disease.  It was the opinion of the examiner that 
any sequelae of kidney damage would be more related to his 
chemotherapy than his hypertension, as review of the claims 
file showed relative normal to low blood pressure (i.e., 
April 1998- 123/68, October 1997- 78/66 and January 1998- 
110/70).  

In October 2006, pursuant to the Board's February 2005 remand 
for an opinion by a medical specialist with respect to the 
appellant's claim, a review of the claims file was undertaken 
and the requested medical opinion was provided by a VA 
physician.  It was noted that the claims folder had been 
reviewed.  The reviewing physician opined that it is not as 
likely as not that the veteran's service connected 
hypertension contributed in any material or substantive 
fashion to his terminal renal failure and death from 
metastatic esophageal carcinoma.  The diagnoses were 
metastatic esophageal carcinoma, hypertension, and terminal 
pre-renal azotemia secondary to dehydration, recurrent 
sepsis, and liver failure.  The reviewing VA examiner, an 
endocrinologist, found that veteran's terminal 
hospitalization included sepsis, liver failure, dehydration, 
and the use of potentially nephrotoxic medications and 
intravenous (IV) contrast material, all of which could have 
contributed to the veteran's death.  It was added that the 
veteran was terminally ill with a metastatic disease, 
esophageal carcinoma, prior to being admitted to the hospital 
in October 1998.  The examiner further indicated that the 
veteran had not been hypertensive or on anti-hypertensive 
medications for at least 1 year prior to his death.  It was 
noted that the veteran had had normal renal function at the 
time of his esophogogastrectomy.  The examiner added that 
there was no evidence of chronic renal insufficiency at the 
time of the diagnosis of his esophageal carcinoma, nor later 
on, until his terminal illness.  It was also noted that the 
veteran had some complications from radiation therapy and 
chemotherapy, but none were severe, except pneumonias.

Analysis

As an initial matter the Board finds that the evidence does 
not indicate that manifestations of esophageal cancer were 
present during active service, nor does the appellant so 
claim.  She asserts that the fatal esophageal cancer, 
initially demonstrated years after service, was caused by the 
veteran's exposure to Agent Orange while in service.  As a 
layperson the appellant is not competent to provide evidence 
of the etiology of a medical disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Her testimony and 
statements are not, therefore, probative of the veteran's 
cause of death being related to a service-connected disorder.

Adenocarcinoma of the esophagus is not one of the cancers to 
which the presumption of service connection applies for 
Vietnam veterans based on herbicide exposure.  38 C.F.R. § 
3.309(e).  As adenocarcinoma of the esophagus is not among 
the diseases recognized under 38 C.F.R. § 3.309(e), 
presumptive service connection for herbicide exposure is not 
possible.  Additionally, none of the medical evidence of 
record indicates that the adenocarcinoma of the esophagus was 
related to Agent Orange exposure in service, nor has the 
appellant alluded to the existence of such evidence.  

The Board also notes that the service medical records, 
including the veteran's July 1988 clinical separation 
examination, were normal with respect to a finding of renal 
or hepatic impairment.  It was specifically noted that there 
was no hepatomegaly or jaundice.  Although the July 1988 
report of medical history revealed that the veteran had 
coughed up blood in 1987 secondary to liver problems, it was 
noted that a physician was consulted and there was no 
treatment or recurrence.  A July 1988 service medical record 
indicates that the veteran was assessed with hepatomegaly 
(enlarged liver).  A sonogram, dated in September 1988, noted 
that the liver was prominent in size and echogenic in nature, 
which appeared to represent fatty replacement.  The Board 
notes that the medical evidence of record does not suggest 
that this was a chronic disability as the veteran underwent a 
VA examination in March 1992.  The 1992 examination report 
did not contain findings or symptoms of a liver disability 
and one was not diagnosed.  Based on the foregoing, the Board 
finds that the record does not contain competent clinical 
evidence that a chronic liver or kidney disability was 
incurred or aggravated by active service.

The Board will now address whether the veteran's service-
connected hypertension was either the principal or a 
contributory cause of his death.  In this regard, the 
appellant has submitted the opinions of two private 
physicians, dated in December 1998 and April 2001.  In 
December 1998, Dr. P.R. stated that the veteran's high blood 
pressure and renal failure are "certainly" related and that 
this aspect could be explored further.  The Board notes that 
there was no indication that the claims folder was reviewed 
by the physician nor was a further explanation provided.  In 
April 2001, Dr. G.O. concluded that although the veteran's 
hypertension did not immediately cause his acute renal 
decompensation, it was "medically likely" that it 
contributed to a propensity for his kidneys to develop 
damage.  Importantly, Dr. G.O. indicated that there was no 
direct evidence that the veteran's hypertension had caused 
the fatal acute renal decompression.  Dr. G.O. also opined 
that the veteran's episode of acute renal failure is related 
to volume depletion, sepsis, and non-steroidal anti-
inflammatory drug use.  Additionally, it does not appear that 
Dr. G.O. had reviewed the veteran's claims file.   

The Board views as significant evidence the two VA medical 
opinions which were provided in March 2003 and October 2006.  
The VA opinions, summarized above, addressed the nature of 
the relationship between the veteran's service-connected 
hypertension and the cause(s) of his death.  After reviewing 
the claims folder, to include the private medical opinions 
discussed above, the March 2003 VA physician opined that the 
veteran's hypertension did not contribute substantially or 
materially to the veteran's death.  In support, of this 
conclusion, it was indicated that although the veteran had a 
relatively long-standing history of hypertension, his acute 
renal failure during hospitalizations in October 1997 and 
October 1998 were found to have been secondary to dehydration 
and uremia and liver dysfunction secondary to metastatic 
disease, respectively.  The examiner stated that any sequelae 
of kidney damage would be more related to the veteran's 
chemotherapy rather than his hypertension as review of the 
claims file revealed that the veteran's hypertension was 
relatively normal to low.  

In October 2006, after a review of the claims folder, the 
endocrinologist opined that it is not as likely as not that 
the veteran's service connected hypertension contributed in 
any material or substantive fashion to his terminal renal 
failure and death from metastatic esophageal carcinoma.  This 
opinion was based on a review of the veteran's medical 
history, as contained in the claims folder, which indicated 
that the veteran had had normal renal function at the time of 
his esophagogastrectomy.  It was also noted that, thereafter, 
he had not been hypertensive or on anti-hypertension 
medication for at least one year prior to his death.  It was 
also noted that the veteran's terminal hospitalization 
included sepsis, liver failure, dehydration, and the use of 
potentially nephrotoxic medications and IV contrast material, 
all of which could have contributed to the veteran's death.  
The Board notes that service connection had not been 
established for any of the conditions just listed.  The Board 
observes that the 2006 VA examiner supported her opinion with 
specific references to the claims file, including laboratory 
data and consultation notes.

In weighing the probative value of the evidence, the Board 
finds the VA examiners' opinions to be more probative than 
the opinions of private doctors given in December 1998 and in 
April 2001.  Both VA examiners reviewed the claims file and 
provided more thorough supporting rationales for the opinions 
provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion); see also Sklar v. Brown, 5 Vet. App. 140 (1993) 
(stating that the probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion).  It is noted that the Board has the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

The appellant has expressed a belief, by submitting numerous 
statements and by providing testimony at a July 1999 hearing 
at the Cleveland RO, that the veteran's service-connected 
hypertension was the cause of his death in that it 
contributed to his fatal renal failure.  However, the Board 
notes that the appellant has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, her lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board also observes that an article 
submitted from an encyclopedia of medicine describes the 
conditions of hydronephrosis and uremia.  The Board notes 
that this article is not accompanied by any medical opinion 
of a medical professional, and it fails to demonstrate with a 
degree of certainty a relationship between the veteran's 
service-connected hypertension and his fatal renal failure.  
As such, the article does not contain the specificity to 
constitute competent evidence of the claimed medical nexus 
and lacks probative value.  Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).

In conclusion, the Board finds that the probative clinical 
evidence does not establish that the veteran's service-
connected hypertension caused or contributed substantially or 
materially to the veteran's death, or rendered the veteran 
materially less capable of resisting the effects of other 
disease or injury primarily causing his death.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


